OlLLESPIE, J.
This is a workmen’s compensation case. Claim was made based on two injuries, on January 16, 1956, and on August 7, 1956. Claimant testified that^ on January 16, 1956, he sustained an injury similar to and at the same place on his abdomen as the later injury on August 7, 1956. We shall make no further reference to the first injury for the following reasons: Claimant said in a written statement that he had no accident prior to August 7, 1956; claimant testified he paid no more attention to the January 16th accident after two days; claimant continued to work and made no claim therefor until after the accident of August 7, 1956; and the proof does not sustain causal connection with claimant’s disability.
On August 7,1956, and for several years prior thereto, appellant, herein called claimant, was employed by Rath*592borne, Hair and Ridgeway Box Company, herein called employer. Up to the date stated, claimant was apparently in good health. On August 7, 1956, claimant sustained an injury in the course of his employment when a board was caused to be thrown by the saw claimant was operating and struck claimant in the abdomen. He promptly reported the accident. He was taken by the employer to the company physician, Dr. King, who then diagnosed claimant’s condition as a contusion of the left abdomen and lower chest. Dr. King did not find any palpable mass at that time. Claimant was given some pills to relieve the pain and he returned to work during the rest of the day. On August 8, the pain grew worse, and the employer again took claimant to Dr. King, who, upon examination of claimant, found no palpable mass in his abdomen. Claimant again returned to work. On August 9, the employer’s plant did not operate and claimant stayed at home and was sick all day. On August 10, claimant’s pain had grown worse and he went to see Dr. King, who then, upon a more thorough examination, found a palpable mass in the left upper quadrant of claimant’s abdomen. Dr. King promptly had claimant admitted to a hospital and laboratory tests were made, and on the night of August 10, Dr. King operated on claimant.
Dr. King had expected to find a ruptured spleen, but upon carrying out the surgery he found claimant’s spleen was not ruptured and there was no evidence of internal hemmorrhage. The spleen was four or five times its normal size. There was a fibrous type exudate over the surface of the entire spleen and the general consistency of the spleen was the same throughout. A complete exploration of the entire abdominal cavity revealed no evidence of any further abnormalities. No corrective procedures were indicated or performed.
After the operation, Dr. S,. H. McDonnieal, a specialist in internal medicine, was called into consultation with *593Dr. King, and thereafter until the trial Dr. McDonnieal had claimant under his care.
Following the operation, extensive laboratory tests and studies were made by the physicians to determine why claimant had an enlarged spleen. The diagnosis of both Dr. King and Dr. McDonnieal was splenomegaly with syndrome of hypersplenism, cause unknown; the two physicians testified that there were more than thirty causes of this disease and they were of the opinion the condition had existed for a long time. Dr. McDonnieal thought it had been present possibly two or three years. Both physicians were of the opinion that trauma was not the cause. Dr. King was of the opinion the injury of August 7, 1956 temporarily aggravated the condition for a period of six to eight weeks. Dr. McDonnieal was of the opinion that the injury did not aggravate the spleen disease, but that the operation did, temporarily for a period of six to ten weeks. Both physicians were of the opinion that the effects of the injury of August 7 and the operation had subsided; that claimant needed further medical attention in the treatment of the disease and was disabled to some extent because of the disease. Both physicians were of the opinion that after the claimant recovered from the surgery, the course of the disease was not changed by the injury or by the surgery. The unqualified opinion of both physicians was to the effect that after claimant’s post-operative recovery, claimant’s need for medical attention and hisy partial disability was the result of the disease existing at the time of the injury and not the result of injury combined with the disease. In other words, the aggravation of the disease by the injury had ended and the course of the disease was thereafter unchanged by the injury or the surgery.
Claimant was discharged by Dr. King to return to work on October 23, 1956, after a satisfactory recovery from the operation. He returned to work on November 12, 1956, and continued to work until the hearing on December 16, 1956.
*594The attorney-referee entered an order awarding compensation and medical benefits from Angnst 10, 1956 to November 12, 1956, and held that subsequent to November 12, 1956, claimant suffered no residual disability, temporary or permanent, as a result of the accident of August 7, 1956. Upon review by the Workmen’s Compensation Commission, the attorney-referee’s order was affirmed.
Upon appeal to the circuit court, the Commission’s order was reversed and the cause remanded to the Commission. The employer and its compensation insurance carrier appeal from the circuit court’s order.
 The controversy involves compensation benefits subsequent to November 12, 1956, and the question is whether the evidence justified the Commission’s finding that subsequent to November 12, 1956, claimant suffered no residual disability, temporary or permanent, as a result of the injury of August 7,1956. Compensation and medical benefits were allowed to November 12,1956, about which there is no dispute.
The rule in this State is that when a pre-existing disease or infirmity of an employee is aggravated, lighted up, or accelerated by a work-connected injury, or if the injury combines with the disease or infirmity to produce disability, the resulting disability is compensable.  A corollary ■ to the rule just stated is that when the effects of the injury have subsided, and the injury no longer combines with the disease or infirmity to produce disability, any subsequent disability attributable solely to the disease or infirmity is not compensable.
 The evidence in this case is that subsequent to claimant’s recovery from the operation, which was before November 12, 1956, the partial disability of claimant was not causally related to the injury; the effects of the injury had subsided; and the course of the disease was not changed by the injury or the surgery. Two qualified physicians so testified. There is no medical proof to *595the contrary. We think the Commission was fully justified in their findings.
The single point of controversy — whether claimant’s partial disability and need for medical attention subsequent to November 12, 1956, was causally related to the injury of August 7, 1956 — was an issue of fact. It was a medical problem about which a layman could only conjecture. We cannot uphold the circuit court’s reversal of the Commission without assuming to resolve this complex medical question contrary to the uncontradicted opinion of the medical experts. In our opinion there is no basis in law or reason for reversal of the Commission under the proof in this case.
The judgment of the circuit court is reversed and the order of the Workmen’s Compensation Commission is reinstated.
Reversed and order of Commission reinstated.
McGehee, G. J., and Roberds, Holmes and. Ethridge, JJ., concur; Hall, Lee, Kyle and Arrington, JJ., dissent.